DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/19 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 2, 10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara Hideto JP 2002-039729 in view of Simske US 2011/0280480.
Regarding claim 1 and 16, Hideto teaches a decorative print inspection apparatus (foil pushing inspection device paragraph 0005) comprising: 
a setting unit that sets a determination criterion (determining part (13) for determining whether or not the measured area is a value within a predetermined range, preferably a value of less than 10% error, In addition, when there is a defect in the stamping of a foil as shown in FIG. 3, the entire apparatus is stopped in a foil pressing process, and a printed sheet (1) having a defective stamping is manually extracted from the printed sheet paragraph 0007); and 
an inspection unit that determines a state of decoration by inspecting the decorative region in an image acquired by reading the printed material (printed sheet, paragraph 0008), based on the determination criterion that is set in accordance with the type of decoration (inspecting a foil, which is characterized in that light is applied to a residual foil after a foil is pressed, captured by a camera, the area of a portion of the foil pressed by a foil is measured, and whether or not the area is within a predetermined range is determined, and whether or not the foil pressing is reliably performed is checked. In addition, the present invention provides a method of inspecting the surface of a sheet of paper. In other words, the present invention is characterized in that it includes a light source for applying light to the residual foil after the foil is pressed, a camera for capturing the residual foil to which the light is applied, a measuring unit for measuring the area of the portion which has been pushed out by the foil, and a determining unit for determining whether or not the area is within a predetermined range paragraph 0004, 0007 and 0008).
	Hideto fails to teach a type selecting unit that selects a type of decoration;  a region selecting unit that selects a decorative region regarding the type of decoration based on data for inspection for a 
	Simske teaches a type selecting unit that selects a type of decoration (retrieves previously saved templates paragraph 7, also see 204, fig. 2); 
a region selecting unit that selects a decorative region (template indicating the X Y coordinate of each indicia 24 and the class type, paragraph 22, region of interest, paragraph 23) regarding the type of decoration based on data for inspection for a printed material (region of interest is chosen based on selected template(s), paragraph 0023-0024, the template used are generated from other image 26 that have previously undergo zoning analysis, paragraph 22, image 26 could be classified as text, barcode, color tile etc, paragraph 20; note:  text barcode and color tile can be read as decorative; paragraph 32, region of interested may then be selected based on desired variability and/or the type of inspection to be performed); and to set determination criterion (paragraph 27, strategies which involve looking for predetermined metrics include looking for metrics in previously deployed image which have proven useful) based on the type of decoration.
Therefore it would have been obvious to one of ordinary skill in the art to modify Hideto by the teaching of Simske to include:  a type selecting unit that selects a type of decoration and a region selecting unit that selects a decorative region regarding the type of decoration based on data for inspection for a printed material and to have the setting unit to set determination criterion in accordance with the type of decoration.  The reason for combining would be to efficiently automates the inspection process of Hideto for different decoration.

	Regarding claim 2, Hideto teaches wherein the inspection unit determines that the decoration is unsatisfactory if a characteristic value of the decorative region in the image acquired by reading the printed material does not satisfy the determination criterion (inspecting a foil, which is characterized in 
Regarding claim 10, Hideto teaches wherein the inspection unit determines that the decoration is unsatisfactory if a pattern of the decorative region regarding patterned foil in the image acquired by reading the printed material falls outside a predetermined range (inspecting a foil, which is characterized in that light is applied to a residual foil after a foil is pressed, captured by a camera (reading printed material), the area of a portion of the foil pressed by a foil is measured, and whether or not the area is within a predetermined range is determined, and whether or not the foil pressing is reliably performed is checked. paragraph 0004. determining part (13) for determining whether or not the measured area is a value within a predetermined range (unsatisfactory or not), preferably a value of less than 10% error. In addition, when there is a defect in the stamping of a foil as shown in FIG. 3, the entire apparatus is stopped in a foil pressing process, and a printed sheet (1) having a defective stamping is manually extracted from the printed sheet paragraph 0007).

	Regarding claim 13, Simske teaches teaches wherein the data for inspection (based on inspection to be performed, paragraph 32) for the printed material is received from a decorating apparatus that applies decoration to the printed material or a controller that controls the decorating apparatus (paragraph 0008, interconnected computer, note the interconnected computers is the print 
	Regarding claim 14, Hideto teaches wherein the data for inspection for the printed material is acquired by reading a marker printed on the printed material (light is applied to a residual foil after a foil is pressed, captured by a camera, the area of a portion of the foil pressed by a foil is measured paragraph 0004, also see region of interest Simke include a mark/barcode, paragraph 32).
Regarding claim 15, Hideto teaches further comprising an optical sensor (camera 12, paragraph 0007), wherein an image of the printed material to be inspected by the inspection unit contains a region to which decoration has been applied by the decorating apparatus (foil pressing process, paragraph 0006) and a region to which a normal image has been printed by a printer (printed carton, sheet, column 0006), which regions are read at one time by the optical sensor (backlight (11) which applies light to ** (9) in which foil stamping of the predetermined pattern was carried out, and it fell out from a top or -- from the bottom, and the camera (12) which catches from a top ** (9) of the portion in which light was put from the bottom or, This device is provided with a measuring part (14) for measuring an area of a missing part of a residual foil (9) captured by a camera (12), and a determining part (13) for determining whether or not the measured area is a value within a predetermined range paragraph 0007)  Note: the camera reads the foil stamp when light is applied to the foil stamp and then the measuring part 14 measures the missing parts not detected by the camera reading of the light, which makes the camera function as an optical sensor because it detects light).
Regarding claim 17, Hideto teaches a decorative print inspection apparatus (foil pushing inspection device paragraph 0005) comprising: 

an inspection unit that determines a state of decoration by inspecting the decorative region in an image acquired by reading the printed material (printed sheet, paragraph 0008), based on the determination criterion that is set in accordance with the type of decoration (inspecting a foil, which is characterized in that light is applied to a residual foil after a foil is pressed, captured by a camera, the area of a portion of the foil pressed by a foil is measured, and whether or not the area is within a predetermined range is determined, and whether or not the foil pressing is reliably performed is checked. In addition, the present invention provides a method of inspecting the surface of a sheet of paper. In other words, the present invention is characterized in that it includes a light source for applying light to the residual foil after the foil is pressed, a camera for capturing the residual foil to which the light is applied, a measuring unit for measuring the area of the portion which has been pushed out by the foil, and a determining unit for determining whether or not the area is within a predetermined range paragraph 0004, 0007 and 0008).
	Hideto fails to teach a type selecting unit that selects a type of decoration;  a region selecting unit that selects a decorative region regarding the type of decoration based on data for inspection for a printed material; and the setting unit to set determination criterion in accordance with the type of decoration
	Simske teaches a type selecting unit that selects a type of decoration (retrieves previously saved templates paragraph 7, also see 204, fig. 2); 
a region selecting unit that selects a decorative region (template indicating the X Y coordinate of each indicia 24 and the class type, paragraph 22, region of interest, paragraph 23) regarding the type of decoration based on data for inspection for a printed material (region of interest is chosen based on selected template(s), paragraph 0023-0024, the template used are generated from other image 26 that have previously undergo zoning analysis, paragraph 22, image 26 could be classified as text, barcode, color tile etc, paragraph 20; note:  text barcode and color tile can be read as decorative; paragraph 32, region of interested may then be selected based on desired variability and/or the type of inspection to be performed); and to set determination criterion (paragraph 27, strategies which involve looking for predetermined metrics include looking for metrics in previously deployed image which have proven useful) based on the type of decoration.
Therefore it would have been obvious to one of ordinary skill in the art to modify Hideto by the teaching of Simske to include:  a type selecting unit that selects a type of decoration and a region selecting unit that selects a decorative region regarding the type of decoration based on data for inspection for a printed material and to have the setting unit to set determination criterion in accordance with the type of decoration.  The reason for combining would be to efficiently automates the inspection process of Hideto for different decoration.
	Hideto also does not clearly teaches a non transitory computer readable storage medium for storing a program to control the system of Hideto.
	Simske teaches a non transitory computer readable storage medium for storing a program to control a computer system (paragraph 0010).
	Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Hideto to include: a non transitory computer readable storage medium for storing a program to control the system of Hideto.  The reason of doing so would have reduced the cost of the system as a program controlling the computer cost less compare to building all the logic of the system of Hideto in hardware and would also more easy to upgrade the system by loading new software into the system.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara Hideto JP 2002-039729 in view of Simske US 2011/0280480 further in view of Farivar US 10,311,556.

Regarding claim 3, Hideto in view of Simiske teaches all of the limitations of claim 1.
Hideto teaches image acquired by reading the printed material from an inspection target of the inspection unit (inspecting a foil, which is characterized in that light is applied to a residual foil after a foil is pressed, captured by a camera (reading printed material), the area of a portion of the foil pressed by a foil is measured paragraph 0004)
Hideto in view of Simiske fails to teach wherein the region selecting unit removes a boundary of the decorative region in the image acquired by reading the printed material from an inspection target of the inspection unit.
Farivar teaches to removes a boundary (column 5, lines 25-35) of the decorative region in the image (fig. 6, fig. 7).
Therefore it would have been obvious to one of ordinary skill in the art to modify Hideto in view of Simiske by the teaching of Farivar to include:  after the region selecting unit to select an region of interest to further removes a boundary of the decorative region in the image acquired by reading the printed material from an inspection target of the inspection unit.  The reason for combining would be to allow a user to edit a desired region of a decoration pattern by removing the boundary of the region to create a more desirable image to the user.




Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara Hideto JP 2002-039729 in view of Simske US 2011/0280480 and further in view of Straub et al US 20010033918.

Regarding claim 11, Hideto and Simske teaches all of the limitations of claims 1 and 10.
Hideto teaches a decorative print inspection system (foil pushing inspection device paragraph 0005) comprising: 
at least one decorating apparatus that applies decoration on the medium (foil-pressing device, wherein a belt-like foil (8) unwound from an original foil roll (7) is superposed on a printed sheet (1) paragraph 0006); and 
Hideto fails to teach the decorative print inspection apparatus according to claim 10, wherein the printer prints a decorative region of the printed material regarding patterned foil with a predetermined color.
a printer that prints an image on a medium; 
Straub teaches the decorative print inspection apparatus according to claim 10, wherein the printer prints a decorative region of the printed material regarding patterned foil with a predetermined color (paragraph 58).
a printer that prints an image on a medium (printer paragraph 0058);
Therefore it would have been obvious to one of ordinary skill in the art to modify Hideto by the teaching of Straub to include:  the decorative print inspection apparatus according to claim 10, wherein the printer prints a decorative region of the printed material regarding patterned foil with a predetermined color and a printer that prints an image on a medium.  The reason for combining would be to allow a user to print a desired decoration pattern.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara Hideto JP 2002-039729 in view of Simske US 2011/0280480 and further in view of Fujishige US 2006/0277957.

Regarding claim 12:  Hideto teaches The decorative print inspection apparatus according to claim 1, wherein the inspection unit determines that the decoration is unsatisfactory if a distortion of the decorative region regarding the image acquired by reading the printed material falls outside a predetermined range. (paragraph 7)
Hideto does not teach wherein the inspection unit determines that the decoration is unsatisfactory if a distortion of the decorative region regarding clear varnish in the image acquired by reading the printed material falls outside a predetermined range.
Fujishige teaches printing decorative printing with clear varnish for protecting the print surface. (paragraph 19).
Therefore, it would have been obvious to modify Hideto to use clear varnish to print to protect the print surface and also determines that the decoration is unsatisfactory if a distortion of the decorative region regarding clear varnish in the image acquired by reading the printed material falls outside a predetermined range such as 10% error (paragraph 7 Hideto) to ensure quality of the end product.




Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
May 7, 2021
/MICHAEL BURLESON/

/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675